Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not a MEMS inertial sensor comprising a supporting structure; an inertial structure including a first inertial mass and a second inertial mass; a first elastic structure mechanically coupled to the first inertial mass and to the supporting structure to enable a movement, with respect to the supporting structure, of the first inertial mass in a direction parallel to a first direction when the supporting structure is subjected to a first acceleration parallel to the first direction; a second elastic structure elastically coupled to the second inertial mass and the supporting structure and configured to enable a movement, with respect to the supporting structure, of the second inertial mass in a direction parallel to a second direction when the supporting structure is subjected to a second acceleration parallel to the second direction; the first elastic structure is mechanically interposed between the first and second inertial masses and is configured so that, when the supporting structure is subjected to the second acceleration, the first and second inertial masses translate in a fixed way in a direction parallel to the second direction; the second elastic structure is configured so that, when the supporting structure is subjected to the first acceleration, the second inertial mass remains substantially fixed with respect to the supporting structure; a first stopper structure fixed with respect to the supporting structure and including at least one first primary first-axis stopper element and one first secondary first-axis stopper element; the first primary first-axis stopper element is configured so that, if the first acceleration exceeds a first threshold value, the first inertial mass abuts against the first primary first-axis stopper element and subsequently turns about a first axis of rotation defined by the first primary first-axis stopper element; the first secondary first-axis stopper element is configured so that, if the first acceleration exceeds a second threshold value higher than the first threshold value, the rotation of the first inertial mass terminates when the first inertial mass abuts against the first secondary first-axis stopper element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861